The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. The Applicant argues that the additional information added to the preamble of the claim provides necessary structure to the claim to fix any 101 issue. The Examiner respectfully disagrees. The additional language provided in the preamble provides no further patentable weight and fails to cure the deficiencies of the prior claims.  Therefore the 101 rejections stand. 
The Applicant further argues that the Low reference fails to analyze both high and low frequencies in the EEG signal.  The Examiner respectfully disagrees.  Low discloses analyzing signals from the gamma frequencies (high frequency bands) to the Delta frequencies (low frequency bands) (Paragraph 64).  Therefore, the Applicants arguments are moot.
The Applicant further argues that Low fails to provide codes for each frequency band.  The Examiner respectfully disagrees. It is noted that the code is not defined in the claims and in this case the code is represented by the frequency weighted epoch.
The Applicant further argues that they use multi-digit codes that are not shown in the Low reference. It is noted that the Examiner is unable to find any reference to the use of a multi-digit code in the claims.  
The Applicant further argues that Low fails to analyze the code with a table to determine awake or EEG arousals.  The Examiner respectfully disagrees. Low clearly utilizes the weighted epoch along with prior determinations to determine awake or EEG arousals via databases/tables (e.g. Fig. 5; corresponding paragraphs, Paragraph 117).
Therefore the rejections stand.
The Applicants filing of the terminal disclaimer on 6/1/22 was approved.  The double patenting rejections have been withdrawn.
Due to the amendment to the specification filed on 6/1/22, the objections to the specification have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claims 1, 8, 16 and 23 are claimed to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, Claims 1, 7 and 8 are directed to an abstract idea, as evidenced by the claim language determining the probability of an electroencephalogram pattern within an EEG test record. That is, the claimed subject matter is directed toward an algorithm (i.e., analyzing, monitoring, processing, and initiating responses) for calculating parameters (i.e., probability) indicating a condition (i.e., awake or arousal). The instantly claimed invention is also similar to claims already found to be directed to an abstract idea and patent ineligible.

See at least the following court decisions:

•    SmartGene, Inc. v Advanced Biological Labs., 555 Fed. Appx. 950 (Fed. Cir. 2014), directed to systems, methods and computer program products for guiding the selection of therapeutic treatment regimens (ineligible)

•    TLI Communications LLC v. A. V. Automotive, LLC (Fed. Cir. May 17, 2016), directed to generalized steps for recording, administration and archiving of digital images, and classifying and storing digital images in an organized manner (ineligible)

•    Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2015), directed to a method of non-invasive prenatal diagnosis (ineligible)

•    Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014), directed to methods of payment of intellectual property royalties by interposed sponsor over a telecommunications network (ineligible)

• Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), drawn to device profiles for use in a digital image processing system (ineligible)

Additionally, the above steps could be also performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
Further claims 1, 8, 16 and 23 are analogous to the case Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which contains the following analysis: Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon, com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content (i.e., EEG signal) and not any particular asserted inventive technology for performing those functions. They are therefore directed to an abstract idea because the nominally recited microprocessor and memory are conventional, well-known and routine.
Thus, the claim language, being viewed in the context of the claim as a whole, does clearly seek to tie up the abstract idea and therefore does not qualify for the streamlined eligibility analysis. Consequently, a full analysis using the two-step test handed down by the Supreme Court is warranted.
With regard to the first step, the claim language recited above embodies an abstract idea and therefore the first step of the test is met. With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. That is, the additional claim elements (1) are merely data gathering (i.e., collecting EEG signal) and/or steps that do not apply the judicial exception in a novel manner, but rather are a pre-requisite because they supply the data; and/or (2) fail to be tied to a particular machine or apparatus (i.e., claimed subject matter is drawn to an abstract idea that could be entirely performed by a human. For example, a human viewing EEG signals could determine appropriate responses based on EEG characteristics. Furthermore, no structure is recited to perform the steps of monitoring, processing and initiating tailored responses) or transform a particular article to a different state or thing (i.e., simply analyzing physiological data); and/or (3) are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Therefore, these elements do not add significantly more the above-identified judicial exception (i.e., abstract idea).
Consideration of the additional step(s) and/or element(s) as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. Therefore, the claims are not patent eligible.
With regards to the instantly rejected dependent claims, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an judicial exception and/or do not add significantly more to the judicial exception (i.e., merely reciting additional/alternative data acquisition, processing, and analysis steps). Therefore, the claims are not patent eligible.
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application. For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility (May 2016 Update). This information can be found at: http://www.uspto.aov/patent/laws-and-reaulations/examination-policv/2014-interim-guidance-subiect-matter-eligibilitv-O.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-9, 11-17, 19-24 and 26-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Low et al. (U.S. Pub. 2007/0016095 hereinafter “Low”).
Regarding claims 1, 8, 16 and 23, Low discloses a system/method for computing a continuous quantitative index that describes level of vigilance/consciousness across the whole spectrum from full alertness to deepest sleep (e.g. Figs. 1-46), said system/method employing a computer/microprocessor/memory (e.g. See Fig. 36) that: performs frequency domain analysis of one or more discrete sections of the EEG test record of a subject to determine EEG signal amplitude or signal strength at specified frequencies, (e.g. Fig. 3), calculates EEG signal amplitude or signal strength over specified frequency bands that encompass both high and low frequencies encountered in the EEG power spectrum (e.g. ¶ 64; “Low discloses analyzing signals from the gamma frequencies (high frequency bands) to the Delta frequencies (low frequency bands”), assigns, for each specified frequency band, a rank to the calculated EEG signal amplitude or signal strength in each discrete section of the specified frequency band that is independent of the ranks in other frequency bands (e.g. ¶64; “divided into different power frequencies, delta, gamma, etc..”), each rank being determined based on values of EEG signal amplitude or signal strength encountered in a plurality of reference EEG records scored previously as awake of EEG arousals (e.g. ¶¶ 64, 83), assigns a code to each discrete section that reflects the ranking of the calculated EEG signal amplitudes or signal strengths in different frequency bands thereby reflecting the power in each frequency band relative to the power in other frequency bands (e.g. Fig. 5; corresponding paragraphs, Paragraph 117 “Low clearly utilizes the weigted epoch along with prior determinations to determine awake or EEG arousals via databases/tables”),  incorporates a database/lookup table constructed from previously scored reference EEG records that indicates the probability of each code to occur in sections of said reference EEG records scored previously as awake or EEG arousals (e.g. Fig. 5, “508”; ¶117), determines, for each assigned code, the probability indicated in the database/lookup table that corresponds to the assigned code (e.g. Fig. 5; ¶17), and reports the determined probabilities that reflect the probability of the electroencephalogram (EEG) pattern within the EEG test record of the subject having occurred in sections of reference EEG records scored previously as awake or EEG arousals (e.g. Fig. 5), wherein the reported probability defines the state of the subject’s level of sleep or alertness on a continuous scale across the spectrum from full alertness to deep sleep (e.g. ¶¶6, 93 and 192).
Regarding claims 2, 9, 17 and 24, Low further discloses averaging probabilities of codes assigned to more than one discrete section over specified intervals (e.g. ¶85). 
Regarding claims 4, 11, 19 and 26, Low further discloses using the determined probabilities as a component of another system that determines stages of sleep, respiratory events, arousals, cardiac arrhythmias, or motor events during sleep (e.g. ¶¶83, 90). 
Regarding claims 5, 12, 20 and 27, Low further discloses outputting the determined probabilities after the EEG test record has been analyzed (e.g. Fig. 5, “510”).
Regarding claims 6, 13, 21 and 28, Low further discloses determined probabilities are outputted in real time as streaming data and loaded in computer memory (e.g. Fig. 36). 
Regarding claims 7, 15, 22 and 30, Low further discloses wherein the sleep studies are intended to diagnose reasons for sleep complaints or to guide life-style changes to improve sleep quality (e.g. ¶6).
Regarding claims 14 and 29, Low further discloses said apparatus is a portable device that measures EEG activity of the subject (e.g. ¶237).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762